Citation Nr: 0512798	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 until November 1952.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

The veteran's designated representative since December 2003 
has been Vietnam Veterans of America (VVA).  In June 2004 
another organization, Texas Veterans Commission (TVC), 
submitted a presentation on the veteran's behalf.  Notably, 
there is no power of attorney for TVC, nothing indicating the 
veteran desires that that organization represent him, and 
both before and after the June 2004 presentation VVA has been 
an advocate on the veteran's behalf.  


FINDING OF FACT

A chronic hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and the veteran's current hearing 
loss disability is not shown to be related to service.    


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  The 
Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A VA letter from  
(prior to the rating appealed) did not specifically cite the 
VCAA, but informed him of what type of evidence was needed to 
establish entitlement to the benefit sought and of his and 
VA's responsibilities concerning claims development.  The 
initial rating decision in June 2002, a February 2003 
statement of the case (SOC), a November 2003 supplemental SOC 
and a February 2004 supplemental SOC notified the veteran of 
applicable laws and regulations, of what the evidence showed, 
and why his claim was denied.  While the veteran was not 
advised verbatim to submit everything he had pertinent to his 
claim, the May 2002 letter informed him of what type of 
evidence was needed to establish the claim and asked him to 
submit or identify (for VA to obtain) any such evidence not 
already of record.  This was equivalent to advising him to 
submit everything he had pertinent to the claim.  There is no 
further duty to notify.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and VA and private medical records 
and asked him to identify any additional evidence pertinent 
to his claim.  VA arranged for an audiological examination in 
September 2003; and the Board also obtained a February 2005 
medical specialist's advisory opinion.  The veteran was 
provided a copy of that decision, and was given the 
opportunity to respond.  He has not identified any additional 
evidence pertinent to his claim that remains outstanding.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  He is not prejudiced by the 
Board's proceeding with appellate review.


II.  Factual Background

The veteran's service records reveal that he served in a 
finance component.  Service medical records do not reveal any 
treatment or complaints of hearing problems.  On both the 
preinduction and separation examinations, the veteran scored 
15/15 on the whispered voice and spoken voice tests.

In a January 2003 statement, the veteran indicated that he 
felt the shooting of rifles while in service did not help his 
hearing.  

On his February 2003 Form 9, the veteran stated that he 
experienced a lot of range duty while on active duty and did 
not have proper hearing protection. 

An August 2003 letter from a representative of Hearing Aid 
Express indicates that the veteran was found to have a high 
frequency hearing loss in both ears in November 1996 and was 
fitted with linear canal hearing aids.  The letter indicated 
that high frequency hearing loss can be caused by loud noise, 
among other things, and that guns are one of the loud noise 
culprits. 

A September 2003 letter from Dr. M indicates that earwax was 
removed from both ears and the eardrums appeared normal.  
Audiometry showed moderate sensorineural hearing loss 
consistent with noise induced hearing loss resulting from 
exposure to firecrackers, gunfire and similar noise. 

On VA audiological examination in September 2003, audiometry 
showed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
RIGHT
50
55
65
60
LEFT
45
50
60
60

The average puretone thresholds were 58 decibels, right ear, 
and 54 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 92 percent in the right ear and 92 
percent in the left ear.  Otologic examination was 
unremarkable and there was no acoustic notch present in 
either ear.  The diagnosis was bilateral mild to severe, 
predominately high-frequency sensorineural hearing loss.  In 
recounting his history, the veteran indicated that he was not 
in combat in Korea but experienced military noise exposure 
from various weapons, mainly from firing on the range without 
adequate ear protection.  He denied non-military noise 
exposure.  The examiner found that the veteran's hearing loss 
was quite compatible with his current age, that service 
medical records were negative for hearing loss and that the 
veteran was noted to have normal hearing at separation from 
active service.  He indicated that since it would appear that 
the veteran's hearing loss was not incurred while on active 
duty, it would appear obvious that the veteran's current 
hearing loss has occurred subsequent to separation from 
active duty, the result of a combination of environmental and 
genetic factors, mostly presbycusis.  Therefore, he opined 
that it was less likely than not that the veteran's current 
hearing loss was related to military service.  

A January 2004 report of a private audiological examination 
by Dr. C, an otolaryngologist and J.A., an audiologist, shows 
the veteran was found to have a mild to severe high frequency 
sensorineural hearing loss in both ears.  He reported that he 
served in the finance department in the military but was 
periodically on the rifle range as well and did not recall 
wearing hearing protection.  The veteran did not recall when 
he first noticed that he had hearing loss but knew that he 
had difficulty hearing in all situations.  He indicated that 
he did not have a family history of hearing loss and was in 
the retail business after the service with no noise exposure. 
The examiners opined that the veteran's hearing loss was at 
least partially due to the noise exposure that he was around 
while in the military, but the degree of hearing loss was 
more than expected with noise damage alone.  They believed 
that there was a noise component to the veteran's hearing 
loss that was more likely than not due to the rifle noise he 
was exposed to, but that there was also a presbycusis 
component that was not military related.        

In its January 2005 informal hearing presentation, 
appellant's representative argued that the Board should 
either grant service connection based on the private medical 
opinion that a component of the veteran's hearing loss was 
related to service or remand the case for further medical 
investigation.

In February 2005, the Board made sought an advisory VA 
medical opinion from a VA specialist in otolaryngology.  The 
consulting otolaryngologist was to review the veteran's 
claims file and respond to the following questions:

"Is it possible, without resort to 
speculation, to identify a quantifiable 
component of the veteran's current 
bilateral sensorineural hearing loss 
(SNHL) which is in all likelihood due to 
in-service noise exposure?"
"If the answer to Question (1) is 
affirmative, please identify as precisely 
as possible in terms of percentage--the 
component of the veteran's current SNHL 
which is due to in-service noise exposure 
and in terms of percentage-the 
component(s) of the veteran's SNHL which 
is due to other causes, including 
presbycusis."

In February 2005, a VA otolaryngologist issued the 
following response to the Board's request:

"I have thoroughly reviewed the medical 
record of the appellant.  ... It is not 
possible without resorting to 
speculation, to identify a quantifiable 
component of the veteran's current 
bilateral sensorineural hearing loss that 
is in all likelihood due to in-service 
noise exposure.  All that can be set 
forth with certainty is that a hearing 
loss was not documented to be present 
upon separation from the service and that 
a bilateral sensorineural hearing loss is 
now documented."

In an April 2005 informal hearing presentation, appellant's 
representative argued that the report was too brief and 
sparse and that the question posed should have been was more 
likely than not that the veteran's hearing loss was caused 
by, arose during or was aggravated by his military service.  


III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To prevail in a claim seeking service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability).  
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA audiometry in September 2003 established that the veteran 
has a current hearing loss disability in both ears.  What 
remains to be considered is whether there is a nexus between 
this current hearing loss and any noise exposure in service.  

Service medical records do not reveal any hearing problems in 
service.  On separation from service, whispered and spoken 
voice tests were normal.  Furthermore, hearing loss was not 
manifested within one year of service.  Consequently, service 
connection for hearing loss disability on the basis that such 
disability became manifest in service and has persisted, or 
on a presumptive basis (as a chronic disease of the nervous 
system) is not warranted.  

There remains for consideration the question of whether the 
veteran's current hearing loss disability is otherwise shown 
to be related to service.  After reviewing the service 
medical records and the claims file and examining the 
veteran, the September 2003 VA examiner specifically 
concluded that it was less likely than not that the veteran's 
current hearing loss was related to military service.  The 
examiner set out clear, objective bases for his conclusion, 
finding that the veteran's hearing loss was quite compatible 
with his current age (74 at the time of the examination) and 
that the veteran was not noted to have any hearing problems 
during service and had normal hearing at separation.  He 
surmised that the hearing loss was likely the result of a 
combination of non-service environmental factors and genetic 
factors, mostly presbycusis. 

A January 2003 dated [actually 2004] private medical opinion 
concluded that the veteran's hearing loss was at least 
partially due to noise exposure in the military.  
Significantly, there is no objective evidence that during 
service the veteran had any substantial noise exposure beyond 
the routine noise exposure of basic training.  His military 
occupational specialty was in finance, presumably a 
relatively quiet environment, and the available service 
records do not report any notations of noise trauma or 
hearing problems.  The private medical opinion appears to 
assume (based on history provided by the veteran) some 
substantial noise trauma without ear protection (And the 
veteran himself has indicated in the record that he is unsure 
whether or not he wore ear protection on rifle ranges.).  

Given the partial conflict in the VA and private medical 
opinions the Board requested an advisory opinion from a 
Veteran's Health Administration specialist in otolaryngology.  
Because there already was a VA medical opinion in the matter 
of whether the veteran's hearing loss was as likely as not 
due to service (in September 2003) and a private medical 
opinion that part of the veteran's hearing loss was due to 
noise trauma in service, the question that needed to be 
answered (see April 2005 informal hearing presentation) was 
whether there was a quantifiable component of the hearing 
loss that could be attributed to noise trauma in service, and 
therefore service connected).  The consulting 
otolaryngologist noted that there was no hearing loss in 
service and that it was not possible to identify without 
resorting to speculation any current hearing loss that was in 
all likelihood due to service noise exposure.  The medical 
opinion submitted on the veteran's behalf does not identify 
what portion of the veteran's hearing loss is due to service 
noise.  Furthermore, the private physician makes no note 
regarding (or comment on the significance of) the lengthy 
period of time between the veteran's service and the earliest 
manifestations of hearing loss of record (nearly 50 years 
later).  Because of these factors and the apparent assumption 
by the private physician (based on the veteran's history) 
that the veteran had substantially more noise exposure in 
service than is documented, the Board finds the VA opinions 
more persuasive than that of the private physician.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that any quantifiable portion 
of the veteran's current hearing loss disability is at least 
as likely as not due to event, disease, or injury in service.  
Consequently, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


